Citation Nr: 0005458	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-23 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for major depression, 
recurrent severe with psychotic symptoms, as secondary to 
service connected ankylosed index and middle finger of the 
right hand and residuals of right foot injury.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Jose A. Juarbe, M.D.


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1950 to March 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
major depression, recurrent severe with psychotic symptoms, 
as secondary to service connected ankylosed index and middle 
finger of the right hand and residuals of right foot injury.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for major 
depression, recurrent severe with psychotic symptoms, as 
secondary to service connected ankylosed index and middle 
finger of the right hand and residuals of right foot injury 
has been developed.

2.  The veteran does not have major depression, recurrent, 
severe with psychotic features, directly due to his service 
connected hand and foot disabilities.


CONCLUSION OF LAW

The criteria for service connection for major depression, 
recurrent severe with psychotic symptoms, as secondary to 
service connected ankylosed index and middle finger of the 
right hand and residuals of right foot injury, are not met.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1994); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The evidence shows that the veteran has a 
current diagnosis of major depression, recurrent, severe with 
psychotic features, from Dr. Jose A. Juarbe, Psychiatrist.  
Dr. Juarbe diagnosed the veteran with this psychiatric 
condition in May 1996 and reiterated this diagnosis during 
his RO hearing testimony in April 1998.  Dr. Juarbe also 
explained in both his May 1996 psychiatric evaluation report 
and during his RO hearing that, in his opinion, the veteran's 
major depression is due to and directly related to his 
service connected hand and foot disabilities.  The veteran is 
service connected for ankylosis of the right index and middle 
fingers and for the residuals of a right foot injury, based 
on wounds incurred from an accidental rifle discharge while 
cleaning his weapon.  Thus, there is no doubt about an 
inservice injury and this opinion by Dr. Juarbe in support of 
a secondary service connection claim satisfies the nexus 
element of a well grounded claim.     

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

As indicated above, the veteran essentially contends that he 
has a major depression disability as a consequence of his 
service connected hand and foot disabilities, and for which 
service connection should be granted.  After a review of the 
evidence, however, the Board finds that his contentions are 
not supported by the record and that, accordingly, his claim 
fails.

The crux of the evidence in support of the veteran's service 
connection claim comes from his private psychiatrist, Dr. 
Juarbe.  Dr. Juarbe evaluated the veteran's psychiatric 
condition in May 1996.  In his report, Dr. Juarbe notes the 
veteran's service connected hand and foot disabilities, as 
well as a medical history of arterial hypertension and two 
cerebrovascular accidents that have caused convulsive 
seizures.  The veteran told Dr. Juarbe that for years he has 
had feelings of depression, hopelessness and worthlessness, 
being a burden to his family, insomnia, hostility and 
irritability, with a desire to die.  He also told Dr. Juarbe 
that he hears voices telling him that he is useless.  He 
stated that he prefers to be alone, and would prefer to be 
dead, because of his physical ailments.  In his psychiatric 
evaluation, Dr. Juarbe found that the veteran's mood was 
congruent and his mood depressed, memory was superficial, 
insight and judgment were poor, but he was well oriented in 
time, place and person.  

Dr. Juarbe's diagnosis consisted of major depression, 
recurrent, severe, with psychotic features (Axis I); with 
relevant general medical conditions of convulsive seizures 
and his hand and foot disabilities (Axis III); and 
psychosocial environmental problems (Axis IV) deemed severe 
due to physical conditions; and a Global Assessment of 
Functioning (GAF) code of 20, equating to some danger of 
hurting self or others.  See American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (pp. 37, 46-47)(4th ed., revised, 1994) (or DSM-
IV).  Dr. Juarbe stated that the veteran's prognosis was very 
severe, and that, "[w]ithout any doubt, his mental condition 
is due and is directly related to his physical conditions 
(war wounds), that caused his right hand and right foot 
ailments...".         

Dr. Juarbe also testified on behalf of the veteran during an 
April 1998 RO hearing.  Dr. Juarbe testified that he 
interviewed the veteran and his family members for two to 
three hours as part of his May 1996 examination.  Dr. Juarbe 
disputed a VA psychiatric diagnosis of vascular dementia.  He 
also went on to explain the psychiatric impact on veterans 
who are wounded in combat.  When asked, in his opinion, why 
the veteran waited 44 years from service discharge to address 
his psychiatric problems, Dr. Juarbe stated that he did not 
know.  However, Dr. Juarbe stated that he believed that the 
veteran tried to avoid discussing the life-threatening nature 
of his wounds from Korea and instead tried to work his whole 
life.      

The Board first notes that the veteran's service medical 
records do not show that the veteran was wounded in combat.  
As previously stated, the evidence shows that the veteran was 
injured by an accidental self inflicted gunshot wound while 
he was cleaning his weapon.  Furthermore, the Board finds no 
evidence to indicate that the veteran's wounds to his right 
hand and foot were life threatening.  

The Board contrasts the evidence from Dr. Juarbe with the 
evidence from VA.  As alluded to in Dr. Juarbe's hearing 
testimony, a VA examination in December 1996 resulted in a 
diagnosis of vascular dementia.  The VA examiner noted that 
there was no previous record of VA psychiatric treatment, and 
the veteran reported that he did not know if he had ever 
received such treatment.  The examiner noted a history of 
cardiovascular accidents and syncope.  While the veteran 
stated during the examination that he did not know why he was 
there, his wife explained that he has problems with sleeping, 
mood changes, crying spells, and maintaining proper hygiene.  
Upon examination, the veteran was unshaven, had an unsteady 
gait, did not know his own age, was alert, oriented to self 
only, with a euthymic mood, blunted affect, poor attention, 
impaired concentration, and grossly impaired memory, insight 
and judgment.  However, his speech was clear, but not 
contributory, and he was not hallucinating or suicidal or 
homicidal, and his impulse control was good.  The VA examiner 
attributed the veteran's vascular dementia to his 
cerebrovascular accidents.  He also gave the opinion that 
there is no evidence to support Dr. Juarbe's statements, 
diagnoses and relationship with the veteran's service 
connected disabilities.          

Subsequent VA examinations in June 1998 and February 1999 
were conducted by a Board of two psychiatrists.  The June 
1998 report indicates that the examiners were unable to 
obtain any specific information from the veteran to assess 
his psychiatric condition.  The report states that the 
examiners' observations of the veteran completely contradicts 
with Dr. Juarbe's account of the veteran's condition.  The VA 
examiners found that the veteran could not even answer basic 
questions such as his age, where he lives or who brought him 
to the examination.  The report states that either the 
veteran is not well oriented and unable to answer basic 
questions or, if Dr. Juarbe's assessment of the veteran's 
condition is true, then the veteran is exaggerating his 
behavior to the VA examiners.  The board of psychiatrists 
referred the veteran to a neuropsychological examination.  

This July 1998 examination was discontinued due to a "lack 
of adequate cooperation", exemplified by answers of "I 
don't know" to most questions, and a response of "China" 
when asked where he was.  The psychological examiner found 
the veteran's responses too inconsistent to be a reliable 
indicator of mental status, and attributed the inconsistency 
to possible confusion, intentional or unintentional symptom 
exaggeration, or a combination of factors.  While the 
examiner found evidence of a possible effort to create or 
magnify an impression of cognitive impairment, he also stated 
that functional integrity of the brain cannot be presumed, 
based on a radiological history of multiple brain infarcts.  
The clinical impression was that vascular dementia still 
needed to be ruled out.  Based on this assessment, the board 
of psychiatrists from June 1998 made an addendum to their 
report stating that, based on the neuropsychological 
assessment, they were more inclined to characterize the 
veteran's condition as vascular dementia, as was diagnosed by 
the VA examiner in 1996.  The board's problem was regarding 
the degree of disability due to apparent exaggeration by the 
veteran.  The board specifically found that Dr. Juarbe's 
assessment of the veteran's condition is not supported by the 
evidence.  

A subsequent VA psychiatric reconsideration in February 1999, 
also conducted by a board of two psychiatrists, included a 
review of Dr. Juarbe's evidence, the previous VA psychiatric 
and neuropsychological examinations, and two social worker 
Social and Industrial Field Survey Reports from February 1997 
and February 1999.  The board of examiners stated that the 
vascular dementia diagnosis is supported by the objective 
evidence, such as the veteran's two cardiovascular accidents 
and syncope episodes.  The board stated that the evidence 
contradicts Dr. Juarbe's assessment.  The Board sustained its 
previous diagnosis of vascular dementia secondary to two 
cardiovascular accidents.                

In weighing the evidence in support of the veteran's claim 
versus the evidence that does not support his claim, the 
Board is persuaded by the evidence supporting a vascular 
dementia diagnosis due to cardiovascular accidents.  The 
Board first points out that all of the psychiatric evidence 
from VA is more current than Dr. Juarbe's May 1996 
psychiatric evaluation.  While Dr. Juarbe stated in his 
evaluation and during his RO hearing testimony that the 
veteran has depression that goes back many years before any 
cardiovascular accidents, there is no medical evidence to 
support this proposition.  Dr. Juarbe's account of the 
history of the veteran's mental illness is based solely on 
the veteran's own account.  There is no evidence that Dr. 
Juarbe ever treated or examined the veteran before 1996.  On 
the other hand, the record contains evidence, such as VA 
radiographic and consultation reports from January 1992 and 
January 1993, showing the veteran's history of cerebellar 
infarcts, which supports the vascular dementia diagnosis by 
VA examiners.

The Board also notes that in his May 1996 report, Dr. Juarbe 
identifies the veteran's cerebrovascular accidents and 
resultant convulsive seizures, yet in his prognosis he 
attributes the veteran's mental condition only to his service 
connected hand and foot disabilities.  Dr. Juarbe provided no 
explanation why, in his opinion, the cerebrovascular problems 
have not caused the mental condition.  Dr. Juarbe 
characterizes his opinion "[w]ithout any doubt", but does 
not provide the medical or factual bases for why the 
veteran's mental condition is directly due to the service 
connected disabilities dating back to 1952 and not the more 
recent cerebrovascular accidents with syncope.  Dr. Juarbe 
stated during the RO hearing that his opinion was based on 
the fact that the veteran's depression preceded the 
cerebrovascular accidents.  However, as previously stated, 
there is no evidence of a diagnosed depression condition 
before 1996, only the veteran's account of being depressed 
for many years.    

Contrasting this opinion from one psychiatrist with the 
opinions of a VA psychiatrist from December 1996, a board of 
two psychiatrists in June 1998 and February 1999, and a 
neuropsychologist, the Board is finds the evidence from VA 
more persuasive.  The consistent diagnoses of vascular 
dementia is supported by the objective evidence of 
cerebrovascular accidents.  The evidence shows that the 
veteran's mental condition was diagnosed in May 1996, within 
a couple of years of his cerebrovascular accidents, but over 
40 years after he sustained his hand and foot disabilities.  
The Board finds that this evidence is favorable to the 
assessment by the VA psychiatrists, and is not favorable to 
the veteran's claim.

The Board finds that after weighing the evidence of the 
veteran's well grounded claim, the record does not contain 
competent evidence that the veteran's current mental 
condition, which the evidence favors as being vascular 
dementia vice major depression, is linked to his service 
connected disabilities.  Thus, the preponderance of the 
evidence is against the claim for service connection for 
major depression, recurrent severe with psychotic symptoms, 
as secondary to service connected ankylosed index and middle 
finger of the right hand and residuals of right foot injury.  
Accordingly, the Board must deny his claim.


ORDER

Entitlement to service connection for major depression, 
recurrent severe with psychotic symptoms, as secondary to 
service connected ankylosed index and middle finger of the 
right hand and residuals of right foot injury is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

